20-10418-mew           Doc 437        Filed 05/12/20 Entered 05/12/20 15:57:16                        Main Document
                                                  Pg 1 of 3
                                                                      Hearing Date: May 19, 2020 at 11:00 a.m. (ET)


STROOCK & STROOCK & LAVAN LLP
Kristopher M. Hansen
Frank A. Merola
Erez E. Gilad
Samantha Martin
180 Maiden Lane
New York, NY 10038-4982
Telephone: (212) 806-5400
Facsimile: (212) 806-6006

Counsel for the Official
Committee of Unsecured Creditors

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------- x
In re:                                                        :
                                                              :          Chapter 11
                                                              :
THE McCLATCHY COMPANY, et al.,                                :          Case No. 20-10418 (MEW)
                                                              :
                  Debtors.1                                   :          (Jointly Administered)
                                                              :
------------------------------------------------------------- x

   LIMITED OBJECTION AND RESERVATION OF RIGHTS OF THE OFFICIAL
 COMMITTEE OF UNSECURED CREDITORS TO THE DEBTORS’ MOTION FOR AN
 ORDER EXTENDING THE DEBTORS’ EXCLUSIVE PERIODS TO FILE A PLAN OF
        REORGANIZATION AND SOLICIT ACCEPTANCES THEREOF

         The Official Committee of Unsecured Creditors (the “Committee”) appointed in the

chapter 11 cases of the above-captioned debtors and debtors-in-possession (the “Debtors”), by

and through its undersigned counsel, hereby submits this limited objection and reservation of

rights with respect to the Debtors’ Motion for an Order Extending the Debtors’ Exclusive




1
         The last four digits of Debtor The McClatchy Company’s tax identification number are 0478. Due to the
large number of debtor entities in these chapter 11 cases, for which the Debtors have requested joint administration,
a complete list of the debtor entities and the last four digits of their federal tax identification numbers is not provided
herein. A complete list of such information may be obtained on the website of the Debtors’ claims and noticing
agent at http://www.kccllc.net/McClatchy. The location of the Debtors’ service address for purposes of these
chapter 11 cases is: 2100 Q Street, Sacramento, California 95816.
20-10418-mew       Doc 437        Filed 05/12/20 Entered 05/12/20 15:57:16                    Main Document
                                              Pg 2 of 3



Periods to File a Plan of Reorganization and Solicit Acceptances Thereof [Dkt. 420] (the

“Motion”), and in support thereof, respectfully states as follows:2

                                    RESERVATION OF RIGHTS

       1.      Pursuant to the Motion, the Debtors seek a 120-day extension of the Debtors’

exclusivity periods (through October 10, 2020 and December 10, 2020, respectively). The

Committee agrees that some extension of the Debtors’ exclusivity periods is warranted under the

circumstances. However, the Committee does not believe that a 120-day extension is necessary

or justified, particularly in light of (i) the recently-approved bidding procedures timeline, which

contemplates a hearing on the successful bid (either in the form of a sale bid or chapter 11 plan

proposal) on July 24, 2020, (ii) the Debtors’ DIP milestones, which require entry of a plan

confirmation order by August 21, 2020, and (iii) the Debtors’ liquidity constraints.

       2.      The Committee will attempt to engage with the Debtors in an effort to

consensually resolve its concerns regarding the duration of any exclusivity extension, and

otherwise reserves all rights with respect to the Motion in the event such concerns are not

adequately addressed.




2
       Capitalized terms used but not defined herein shall have the meaning ascribed to them in the Motion.

                                                       2
20-10418-mew      Doc 437     Filed 05/12/20 Entered 05/12/20 15:57:16           Main Document
                                          Pg 3 of 3



                                        CONCLUSION

              WHEREFORE, the Committee respectfully requests that the Court grant the

Committee relief consistent with the foregoing, and grant the Committee such other relief as the

Court may deem proper.

Dated:      May 12, 2020
            New York, New York

                                               Respectfully submitted,

                                               STROOCK & STROOCK & LAVAN LLP

                                               /s/ Kristopher M. Hansen
                                               Kristopher M. Hansen
                                               Frank A. Merola
                                               Erez E. Gilad
                                               Samantha Martin
                                               180 Maiden Lane
                                               New York, New York 10038
                                               Telephone: (212) 806-5400
                                               Facsimile: (212) 806-6006

                                               Counsel for the Official Committee of Unsecured
                                               Creditors




                                                3
